 



EXHIBIT 10.1
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT FACILITY AGREEMENT
     This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT
FACILITY AGREEMENT (“Amendment”) is made effective as of the 3rd day of August,
2007 (the “Amendment Effective Date”), by and between LENNOX INTERNATIONAL INC.,
a Delaware corporation (the “Borrower”), BANK OF AMERICA, N.A. (“Bank of
America”), as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”), and the Lenders which are parties hereto.
W I T N E S S E T H :
     WHEREAS, the Borrower on July 8, 2005 entered into that certain Second
Amended and Restated Revolving Credit Facility Agreement, as amended by that
certain First Amendment to Second Amended and Restated Revolving Credit Facility
Agreement, dated as of August 17, 2006, and as further amended by that certain
Second Amendment to Second Amended and Restated Revolving Credit Facility
Agreement, dated as of January 11, 2007 (as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), with the Administrative Agent and the Lenders governing the loans
described therein (collectively, the “Loan”);
     WHEREAS, to evidence the Loan, the Borrower executed certain promissory
notes (collectively, the “Notes”) dated of even date with the Credit Agreement
and made payable to the order of certain of the Lenders;
     WHEREAS, the Credit Agreement, the Guaranty, the Notes and all other
documents, agreements, certificates and instruments representing, evidencing or
securing the Loan are collectively referred to herein as the “Loan Documents”;
     WHEREAS, the Borrower and each of the Guarantors have requested that the
Administrative Agent and the Lenders acknowledge and consent in all respects to
(a) the execution, delivery and performance by the Borrower and the Guarantors
of a three hundred sixty-four day unsecured credit facility with Bank of
America, N.A. as administrative agent, pursuant to which the Borrower may obtain
revolving credit loans in the aggregate principal amount not to exceed
$300,000,000 at any time outstanding for the purpose of repurchasing issued and
outstanding shares of its common stock (the “Bridge Credit Agreement”), (b) the
execution, delivery and performance by the Guarantors of a guaranty agreement
unconditionally and irrevocably guaranteeing the prompt and complete payment and
performance of all of the obligations of the Borrower under the Bridge Credit
Agreement (the “Bridge Guaranty”), and (c) the consummation of the transactions
contemplated pursuant to the Bridge Credit Agreement and the Bridge Guaranty and
such other documents, agreements, instruments and certificates executed in
connection with the Bridge Credit Agreement and the Bridge Guaranty (the
documents and agreements referred to in clauses (a) – (c) above are collectively
referred to hereinafter as the “Bridge Transaction Documents”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Administrative Agent and the Lenders have agreed to consent to
the Bridge Transaction Documents and the consummation of the transactions
contemplated thereby and amend the Credit Agreement for the purpose of providing
the Borrower with the ability to repurchase an additional amount of its issued
and outstanding common stock upon the terms and conditions set forth herein.
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein and in the Credit Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows.
ARTICLE I.
Definitions and References
     1.1 Terms Defined in the Credit Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Credit Agreement shall have the same meanings whenever used in this Amendment.
ARTICLE II.
Amendments to Credit Agreement
     2.1 Defined Terms. Section 1.01 of the Credit Agreement is hereby amended
by adding thereto the following defined term in its appropriate alphabetical
order:
     “‘Bridge Credit Facility’ means a three-hundred sixty-four day revolving
credit facility with Bank of America, N.A., as administrative agent, in an
aggregate principal amount not to exceed $300,000,000 at any time outstanding
for the purpose of repurchasing issued and outstanding shares of the Borrower’s
common stock.”
     2.2 Section 3.12. Section 3.12 of the Credit Agreement is hereby amended in
its entirety to read as follows:
     “Section 3.12. Use of Proceeds. The Borrower will apply the proceeds of the
Loans to refinance existing indebtedness, for capital expenditures, to make
acquisitions, for working capital and for other general corporate purposes,
including, without limitation, the repurchase of issued and outstanding shares
of its common stock. The Letters of Credit shall be issued to support
transactions of the Borrower and the Subsidiaries entered into in the ordinary
course of business.”
     2.3 Section 3.15. Section 3.15 of the Credit Agreement is hereby amended in
its entirety to read as follows:
     “Section 3.15. Margin Regulations; Investment Company Act.

2



--------------------------------------------------------------------------------



 



          (a) No part of the proceeds of any Borrowing or drawing under any
Letter of Credit, and no other extensions of credit hereunder, will be used for
any purpose that violates the provisions of Regulations T, U, or X of the Board.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets subject to
the restrictions of Section 5.13 (either of the Borrower only or of the Borrower
and its Subsidiaries on a consolidated basis) will be margin stock.
          (b) If requested by any Lender or the Administrative Agent, the
Borrower will execute and furnish to the Administrative Agent and each Lender a
FR Form G-3 or FR Form U-1, as applicable, referred to in Regulation U of the
Board.
          (c) Neither the Borrower nor any Subsidiary is subject to regulation
under the Investment Company Act of 1940, as amended.”
     2.4 Section 5.12. Section 5.12 of the Credit Agreement is hereby amended by
(i) deleting the word “and” located at the end of clause (p) thereof,
(ii) deleting the period located at the end of clause (q) thereof and
substituting in lieu thereof the phrase “; and”, and (iii) adding to the end
thereof a new clause (r) that reads as follows:
     “(r) Indebtedness of the Borrower and any Guarantee thereof by any
Subsidiary (other than the Insurance Subsidiary) under the Bridge Credit
Facility.”
     2.5 Section 5.13. Section 5.13 of the Credit Agreement is hereby amended by
(i) adding to the end of the second parenthetical located in the lead in to
Section 5.13 the phrase “but excluding any shares of the Borrower’s common stock
repurchased by the Borrower” and (ii) adding the following sentence to the end
of Section 5.13: “For the avoidance of doubt, any issued and outstanding common
stock of the Borrower repurchased by the Borrower is not deemed to be any
property or asset of the Borrower for purposes of this Section 5.13, and
therefore, is not subject to the restrictions contained in this Section 5.13.”
     2.6 Section 5.14. Section 5.14 of the Credit Agreement is hereby amended in
its entirety to read as follows:
     “Restricted Payments. The Borrower will not, and will not permit any of its
Subsidiaries to declare or make, or incur any liability to declare or make, any
Restricted Payment, except: (a) Subsidiaries may declare and pay dividends
ratably with respect to the Equity Interests they have issued and (b) the
Borrower may declare and pay dividends and repurchase shares of its common stock
during any fiscal quarter as long as on the date of determination:
     (i) no Default or Event of Default exists or would result therefrom; and
     (ii) the sum of (A) the amount of the dividends or repurchases proposed to
be made in such fiscal quarter, plus (B) the aggregate amount of the

3



--------------------------------------------------------------------------------



 



dividends and repurchases previously made by the Borrower in the same fiscal
quarter, and (C) the aggregate amount of all dividends and repurchases made in
the prior three fiscal quarters does not exceed an amount equal to the greater
of (1) fifty percent (50%) of Consolidated Net Income (calculated for the four
fiscal quarters then most recently ended prior to the date of determination) or
(2) $40,000,000;
provided, however, that in addition to the share repurchases permitted by clause
(b)(ii) above, the Borrower may make additional repurchases of its issued and
outstanding common stock in an aggregate amount not to exceed the sum of
(1) fifty percent (50%) of the principal amount of the Subordinated Notes
converted into common stock of the Borrower on or prior to October 6, 2005, plus
(2) on or after August 17, 2006, $550,000,000.”
     2.7 Section 5.15. Subpart (c) of Section 5.15 of the Credit Agreement is
hereby amended in its entirety to read as follows:
     “(c) Consolidated Net Worth. The Borrower will not permit Consolidated Net
Worth as of any date to be less than the sum of (i) $396,624,000.00; plus
(ii) 50% of the sum of (A) its aggregate Consolidated Net Income (but only if a
positive number) for the period beginning April 1, 2005 and ending as of the
most recently completed fiscal quarter prior to the date of determination minus
(B) any non-recurring and non-cash charges not included in determining such
Consolidated Net Income under clause (g) of the definition thereof; plus
(iii) 100% of the net proceeds from the issuance of any Equity Interests by the
Borrower occurring after the Effective Date (including, or in addition, any
increase in equity attributable to the conversion of the Borrower’s Subordinated
Notes to common stock); minus (iv) the total aggregate amount expended by the
Borrower for the repurchase of shares of its common stock on or after August 17,
2006 under the additional $550,000,000 exception provided for in clause (2) of
the proviso to Section 5.14.”
     2.8 Section 5.16. Section 5.16 of the Credit Agreement is hereby amended by
amending clause (i) to the proviso located therein to read as follows: “(i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, the Senior Note Purchase Agreements, Subordinated Notes, or
any agreement, document, instrument or certificate executed and delivered in
connection with the Bridge Credit Facility;”.
ARTICLE III.
Conditions to Effectiveness; Representations; Warranties and Acknowledgements
     3.1 Effective Date. This Amendment shall become effective as of the
Amendment Effective Date when and only when all of the following conditions
precedent have been satisfied:
     (i) the Administrative Agent and the Lenders shall have received copies of
all documents, agreements, instruments, certificates or other evidence which the
Administrative Agent, the

4



--------------------------------------------------------------------------------



 



Lenders or their counsel may reasonably request in connection herewith,
including, without limitation, the following:
     (a) duly executed counterparts of this Amendment signed by the Borrower,
the Administrative Agent, and the Required Lenders; and
     (b) a duly executed counterpart of the Consent attached to this Amendment
signed by all of the Guarantors, and
     (ii) the Borrower shall have paid to each Lender who delivers a duly
executed counterpart to this Amendment a fully earned and nonrefundable
amendment fee in an amount equal to five basis points (.05%) of such Lender’s
Commitment on the Amendment Effective Date.
     3.2 Representations and Warranties; Acknowledgments by the Borrower. Except
as modified hereby, the terms and provisions of the Credit Agreement and other
Loan Documents are ratified and confirmed and shall remain in full force and
effect in accordance with their terms. The Borrower hereby acknowledges, agrees
and represents that (i) the Borrower is indebted to the Lenders pursuant to the
terms of the Notes and the Credit Agreement as amended hereby; (ii)
contemporaneously with the effectiveness of this Amendment, the representations
and warranties of the Borrower and the Guarantors contained in the Loan
Documents are true and correct in all material respects, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date; (iii) no condition exists which presently constitutes a Default or
an Event of Default; and (iv) this Amendment and the Credit Agreement (as
amended hereby) have been duly authorized by all necessary organizational action
of the Borrower and constitute legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms.
ARTICLE IV.
Miscellaneous
     4.1 Reference to and Effect on the Loan Documents.
     (a) Upon the effectiveness of this Amendment, on and after the Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended
hereby.
     (b) Except as expressly amended, modified or supplemented by this
Amendment, the Credit Agreement and all of the other Loan Documents, are and
shall continue to be in full force and effect, enforceable against the Borrower
in accordance with their respective terms, and are hereby ratified and confirmed
by the Borrower in all respects.
     (c) Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the

5



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.
     4.2 Consent to Bridge Transaction Documents. The Administrative Agent and
the Lenders party hereto hereby consent to (i) the execution, delivery and
performance of the Bridge Transaction Documents and the consummation of the
transactions contemplated thereby and (ii) each lender under the Bridge Credit
Agreement becoming a “Lender” under the Intercreditor Agreement (and the Bridge
Credit Agreement being referred to in all respects as a “Credit Facility”
thereunder) upon the receipt by the Collateral Agent (as defined in the
Intercreditor Agreement) of a duly executed Supplement to Intercreditor
Agreement substantially in the form of Attachment B to the Intercreditor
Agreement pursuant to Section 7.03 of the Intercreditor Agreement.
     4.3 Costs and Expenses. Contemporaneously with the execution and delivery
hereof, the Borrower shall pay, or cause to be paid, all costs and expenses
incident to the preparation hereof and the consummation of the transaction
contemplated hereby, including, but not limited to, reasonable fees and expenses
of legal counsel to the Administrative Agent (which fees and expenses, as to
legal counsel of the Administrative Agent, shall be paid directly to legal
counsel of the Administrative Agent upon presentation of a bill for legal
services rendered).
     4.4 Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF
THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
     4.5 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     4.6 Time is of the Essence. Time is of the essence in the performance of
the covenants contained herein and in the Loan Documents.
     4.7 Binding Agreement. This Amendment shall be binding upon the successors
and assigns of the parties hereto; provided, however, the foregoing shall not be
deemed or construed to (i) permit, sanction, authorize or condone the assignment
of all or any part of any interest in and to the Borrower or any Guarantor
except as expressly authorized in the Loan Documents, or

6



--------------------------------------------------------------------------------



 



(ii) confer any right, title, benefit, cause of action or remedy upon any person
or entity not a party hereto, which such party would not or did not otherwise
possess.
     4.8 Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.
     4.9 Construction. Whenever the context hereof so required, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general but shall be construed as cumulative of the general recitation.
     4.10 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart by facsimile or other electronic means shall
be effective as delivery of an original executed counterpart of this Amendment.
     4.11 No Reliance. In executing this Amendment, the Borrower warrants and
represents that the Borrower is not relying on any statement or representation
other than those in this Amendment and the other Loan Documents and is relying
upon its own judgment and advice of its attorneys.
     4.12 ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
COLLECTIVELY REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
[Signature Pages Follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment
effective as of the date first set forth above.

            BORROWER:

LENNOX INTERNATIONAL INC.,
a Delaware corporation
      By:   /s/ Gary A. Larson         Gary A. Larson,        Vice President and
Treasurer     

            ADMINISTRATIVE AGENT

BANK OF AMERICA, N.A., in its capacity as
Administrative Agent for the Lenders
      By:   /s/ Michael Brashler         Michael Brashler        Vice President 
   

            BANK OF AMERICA, N.A., as a Lender, as an
Issuing Bank and as Swingline Lender
      By:   /s/ Allison W. Connally         Allison W. Connally        Vice
President     

            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Brian McDougal         Name:   Brian McDougal        Title:  
Vice President     

            THE BANK OF NOVA SCOTIA
      By:   /s/ W. Bradley Hamilton         Name:   W. Bradley Hamilton       
Title:   Director     

Signature Page – Third Amendment to Second Amended and Restated Credit Facility
Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
      By:   /s/ Janet Wheeler         Name:   Janet Wheeler        Title:   Vice
President   

                  By:   /s/ Douglas M. Barnell         Name:   Douglas M.
Barnell        Title:   Manager, Southwest Corporate     

            WELLS FARGO BANK, N.A.
      By:   /s/ Jeff Boeckman         Name:   Jeff Boeckman        Title:   Vice
President   

            THE ROYAL BANK OF SCOTLAND plc
      By:   /s/ Robert W. Casey, Jr.         Name:   Robert Casey       
Title:   Managing Director   

            WACHOVIA BANK, NA
      By:   /s/ Jennifer L. Norris        Name:   Jennifer L. Norris      
Title:    Senior Vice President  

            BANK OF TEXAS, N.A.
      By:   /s/ Bianca A. Gulberti         Name:   Bianca A Gulberti       
Title:   Vice President     

            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Derek S. Roudebush         Name:   Derek S. Roudebush       
Title:   Vice President     

Signature Page – Third Amendment to Second Amended and Restated Credit Facility
Agreement

 



--------------------------------------------------------------------------------



 



            COMPASS BANK
      By:   /s/ Thomas Blake         Name:   Thomas Blake        Title:   Senior
Vice President     

            THE NORTHERN TRUST COMPANY
      By:   /s/ Peter J. Hallan         Name:   Peter J. Hallan        Title:  
Vice President     

            COMERICA BANK
      By:   /s/ William B. Dridge         Name:   William B. Dridge       
Title:   Vice President     

            AMEGY BANK NATIONAL ASSOCIATION
      By:   /s/ Melinda Jackson         Name:   Melinda Jackson        Title:  
Senior Vice President     

            UBS LOAN FINANCE LLC
      By:   /s/ David B. Julie         Name:   David B. Julie        Title:  
Associate Director     

                  By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa       
Title:   Associate Director     

Signature Page – Third Amendment to Second Amended and Restated Credit Facility
Agreement

 



--------------------------------------------------------------------------------



 



            CALYON NEW YORK BRANCH
      By:   /s/ Robert Smith         Name:   Robert Smith        Title:  
Managing Director     

                  By:   /s/ Robert Nelson         Name:   Robert Nelson       
Title:   Managing Director     

            FIRST TENNESSEE BANK NATIONAL
ASSOCIATION
      By:   /s/ Stephen R. Deaton          Name:   Stephen R. Deaton       
Title:        

            REGIONS BANK
      By:             Name:           Title:        

            THE BANK OF NEW YORK
      By:   /s/ Mary E. Pohl         Name:   Mary E Pohl        Title:   Vice
President     



--------------------------------------------------------------------------------



 



CONSENT
The undersigned, as Guarantors under that certain Second Amended and Restated
Subsidiary Guaranty Agreement, dated as of July 8, 2005 (the “Subsidiary
Guaranty”) in favor of Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”) for the Lenders parties to the Credit Agreement referred
to in the Third Amendment to Second Amended and Restated Credit Facility
Agreement (the “Amendment”), dated as of August ___, 2007, among Lennox
International Inc., as Borrower, the lenders party thereto (the “Lenders”) and
the Administrative Agent, hereby consent to the execution and delivery of the
Amendment, and hereby confirm and agree that the Subsidiary Guaranty is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that, on and after the effective date of the
Amendment, each reference in the Subsidiary Guaranty to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
the Amendment.

            GUARANTORS:

LENNOX INDUSTRIES INC.
ALLIED AIR ENTERPRISES INC.
SERVICE EXPERTS INC.
LENNOX GLOBAL LTD.
      By:   /s/ Gary A. Larson         Gary A. Larson        Treasurer       On
behalf of each of the Guarantors identified above     

Signature Page – Third Amendment to Second Amended and Restated Credit Facility
Agreement

 